FILED
                                                                                                        13-0123
                                                                                      SUPREME COURT OF TEXAS
                                                                                                 AUSTIN, TEXAS
                                                                                           2/18/2014 4:17:25 PM
                                                                                           BLAKE HAWTHORNE
                                                                                                         CLERK
                                       TRANSFERRED TO

                                        MDL NO. 13-0123

FOSTER BARKER                                 §              IN THE DISTRICT COURT
                                              §
V.                                            §              206TH JUDICIAL COURT
                                              §
STATE FARM LLOYDS                             §              HIDALGO COUNTY, TEXAS

                                     TRANSFERRED FROM

                                    CAUSE NO. C-4904-13-G

FOSTER BARKER                                 §              IN THE DISTRICT COURT
                                              §
V.                                            §              370TH JUDICIAL COURT
                                              §
STATE FARM LLOYDS                             §              HIDALGO COUNTY, TEXAS


       As per the Opinion of the MDL Panel in MDL No. 13-0123 dated February 13, 2014, the

Court is of the opinion that the Motion to Remand is meritorious. It is, therefore,

       ORDERED that the Court’s prior order denying Defendant’s Motion to Remand is

WITHDRAWN. It is further ORDERED that

       Defendant’s Motion to Remand is GRANTED, and this case is hereby remanded to the

370th Judicial District of Hidalgo County, Texas.



                                      SIGNED this _____ day of February, 2014.

                                      ___________________________________
                                      HONORABLE ROSE GUERRA REYNA
cc:
      Jason B. Speights
      Todd Worrich
      Manuel Cardenas
      FAX: 210-495-6790

      Tiffany DeBolt
      FAX: 361-883-0210
                                       TRANSFERRED TO

                                        MDL NO. 13-0123

AMBROSIO VILLARREAL                           §              IN THE DISTRICT COURT
                                              §
VS.                                           §              206th JUDICIAL DISTRICT
                                              §
STATE FARM LLOYDS                             §              HIDALGO COUNTY, TEXAS

                                     TRANSFERRED FROM

                                        NO. C-2286-13-H

AMBROSIO VILLARREAL                           §              IN THE DISTRICT COURT
                                              §
VS.                                           §              389th JUDICIAL DISTRICT
                                              §
STATE FARM LLOYDS                             §              HIDALGO COUNTY, TEXAS

       As per the Opinion of the MDL Panel in MDL No. 13-0123 dated February 13, 2014, the

Court is of the opinion that the Motion to Remand is meritorious. It is, therefore,

       ORDERED that the Court’s prior order denying Defendant’s Motion to Remand is

WITHDRAWN. It is further ORDERED that

       Defendant’s Motion to Remand is GRANTED, and this case is hereby remanded to the

389th Judicial District of Hidalgo County, Texas.

       SIGNED this _____ day of February, 2014.

                                      ___________________________________
                                      HONORABLE ROSE GUERRA REYNA

cc:
       Jason B. Speights
       Todd Worrich
       W. Lee Calhoun
       FAX: 210-495-6790

       Tiffany DeBolt
       FAX: 361-883-0210
                                       TRANSFERRED TO

                                        MDL NO. 13-0123

DAVID MONTALVO                                   §                    IN THE DISTRICT COURT
                                                 §
VS.                                              §                  206TH JUDICIAL DISTRICT
                                                 §
STATE FARM LLOYDS                                §                 HIDALGO COUNTY, TEXAS

                                     TRANSFERRED FROM

                                         NO. C-5042-13-J

DAVID MONTALVO                                   §                    IN THE DISTRICT COURT
                                                 §
VS.                                              §                  430TH JUDICIAL DISTRICT
                                                 §
STATE FARM LLOYDS                                §                 HIDALGO COUNTY, TEXAS

       As per the Opinion of the MDL Panel in MDL No. 13-0123 dated February 13, 2014, the

Court is of the opinion that the Motion to Remand is meritorious. It is, therefore,

       ORDERED that the Court’s prior order denying Defendant’s Motion to Remand is

WITHDRAWN. It is further ORDERED that

       Defendant’s Motion to Remand is GRANTED, and this case is hereby remanded to the

430th Judicial District of Hidalgo County, Texas.

                                      SIGNED this _____ day of February, 2014.

                                      ___________________________________
                                      HONORABLE ROSE GUERRA REYNA
cc:
       Jason B. Speights
       Todd Worrich
       Manuel Cardenas
       Shelly Enyart
       FAX: 210-495-6790

       Tiffany DeBolt
       FAX: 361-883-0210
                                       TRANSFERRED TO

                                        MDL NO. 13-0123

RICARDO MACIAS AND GLADIS                       §                    IN THE DISTRICT COURT
GARCIA                                          §
                                                §
VS.                                             §                    206TH JUDICIAL DISTRICT
                                                §
STATE FARM LLOYDS                               §                 HIDALGO COUNTY, TEXAS


                                     TRANSFERRED FROM

                                        NO. C-4468-13-A

RICARDO MACIAS AND GLADIS                       §                    IN THE DISTRICT COURT
GARCIA                                          §
                                                §
VS.                                             §                    92ND JUDICIAL DISTRICT
                                                §
STATE FARM LLOYDS                               §                 HIDALGO COUNTY, TEXAS

       As per the Opinion of the MDL Panel in MDL No. 13-0123 dated February 13, 2014, the

Court is of the opinion that the Motion to Remand is meritorious. It is, therefore,

       ORDERED that the Court’s prior order denying Defendant’s Motion to Remand is

WITHDRAWN. It is further ORDERED that

       Defendant’s Motion to Remand is GRANTED, and this case is hereby remanded to the

92nd Judicial District of Hidalgo County, Texas.


                                      SIGNED this _____ day of February, 2014.

                                      ___________________________________
                                      HONORABLE ROSE GUERRA REYNA
cc:
      Jason B. Speights
      Todd Worrich
      FAX: 210-495-6790

      Tiffany DeBolt
      FAX: 361-883-0210
                                       TRANSFERRED TO

                                        MDL No. 13-0123

GABRIEL GONZALEZ                                      §      IN THE DISTRICT COURT
                                                      §
VS.                                                   §      206TH JUDICIAL DISTRICT
                                                      §
STATE FARM LLOYDS                                     §      HIDALGO COUNTY, TEXAS

                                     TRANSFERRED FROM

                                         No. C-2639-13-G

GABRIEL GONZALEZ                                      §      IN THE DISTRICT COURT
                                                      §
VS.                                                   §      370TH JUDICIAL DISTRICT
                                                      §
STATE FARM LLOYDS                                     §      HIDALGO COUNTY, TEXAS

       As per the Opinion of the MDL Panel in MDL No. 13-0123 dated February 13, 2014, the

Court is of the opinion that the Motion to Remand is meritorious. It is, therefore,

       ORDERED that the Court’s prior order denying Defendant’s Motion to Remand is

WITHDRAWN. It is further ORDERED that

       Defendant’s Motion to Remand is GRANTED, and this case is hereby remanded to the

370th Judicial District of Hidalgo County, Texas.


                                      SIGNED this _____ day of February, 2014.

                                      ___________________________________
                                      HONORABLE ROSE GUERRA REYNA

cc:
       Jason B. Speights
       Todd Worrich
       Lee Calhoun
       FAX: 210-495-6790

       Tiffany DeBolt
       FAX: 361-883-0210
                                       TRANSFERRED TO

                                        MDL NO. 13-0123

INES DE LA O                                  §              IN THE DISTRICT COURT
                                              §
VS                                            §              206TH JUDICIAL COURT
                                              §
STATE FARM LLOYDS                             §              HIDALGO COUNTY, TEXAS

                                     TRANSFERRED FROM

                                        NO. C-4332-13-H

INES DE LA O                                  §              IN THE DISTRICT COURT
                                              §
VS                                            §              389TH JUDICIAL COURT
                                              §
STATE FARM LLOYDS                             §              HIDALGO COUNTY, TEXAS


       As per the Opinion of the MDL Panel in MDL No. 13-0123 dated February 13, 2014, the

Court is of the opinion that the Motion to Remand is meritorious. It is, therefore,

       ORDERED that the Court’s prior order denying Defendant’s Motion to Remand is

WITHDRAWN. It is further ORDERED that

       Defendant’s Motion to Remand is GRANTED, and this case is hereby remanded to the

389th Judicial District of Hidalgo County, Texas.

                                      SIGNED this _____ day of February, 2014.

                                      ___________________________________
                                      HONORABLE ROSE GUERRA REYNA
cc:
       Jason B. Speights
       Todd Worrich
       Manuel Cardenas
       FAX: 210-495-6790

       Tiffany DeBolt
       FAX: 361-883-0210